Eish, P. 3.
In a suit upon an absolute and unconditional promissory note, the court, in the absence of an issuable plea filed under oath, rendered an absolute judgment for the plaintiff, agreeing at the time, however, to open the judgment if the defendant would, within ten days thereafter,file “a suf. ficient answer in law to said suit,” and within the time the defendant filed a plea which sought to vary the terms of the note, by engrafting upon it a condition made by a parol contemporaneous agreement, and thereupon moved to open the judgment. Held, that there was no error in refusing to grant the motion. Civil Code, §8675, par. 1.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Norwood. City court of Savannah. December 1, 1903.
W. H. Boyd and Twiggs & Oliver, for plantiff in error.
George W. Owens, contra.